861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold SCOTT, Plaintiff-Appellant,v.CHAIRMAN OF MARYLAND PAROLE COMMISSION, Defendant-Appellee.
No. 88-6684.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1988.Decided Sept. 22, 1988.

Harold Scott, appellant pro se.
John Joseph Curran, Jr., Attorney General, Ronald Mark Levitan, Office of Attorney General, for appellee.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Harold Scott appeals the district court's order denying relief under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Scott v. Chairman of Maryland Parole Commission, C/A No. 87-1768-Y (D.Md. May 4, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.